Citation Nr: 1740860	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected psychiatric disability has worsened since his last VA examination in June 2011.  See, e.g., December 2013 VA Form 9.  The June 2011 VA examiner noted that his remote, recent, and immediate memory were normal.  In addition, the examiner indicated that his psychomotor activity and thought content were unremarkable.  However, a December 2011 VA treatment record shows that his motor activity was restless.  Further, regarding his recent memory, the examiner noted that he was forgetful a lot, and he had a deficit with remote memory.  In addition, he reported that he was having anxiety attacks about 2-3 times a week.  Moreover, a July 2016 VA treatment record shows that his motor activity was restless and he was forgetful at times.  As it appears that the Veteran's psychiatric disability may have worsened since his last VA examination in 2011, an updated examination to address the current severity of his psychiatric disability is necessary.  

Additionally, the record includes one page of a January 2012 medical examination for Social Security Administration (SSA) disability benefits.  The examiner noted that the Veteran claimed disability in part due to a mental impairment.  As the medical records related to the SSA's determination have not yet been obtained, including the complete January 2012 medical examination report, and there is a reasonable possibility that these records could help substantiate his claim for benefits, they must be secured on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Further, any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified.

3.  Then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD with bipolar disorder.  The claims file, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination report.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD with bipolar disorder.  

4.  Then, after taking any development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




